Citation Nr: 0014929	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin rash and knots 
on the body.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970 and from November 1990 to April 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of a July 1998 remand which requested that the 
veteran be scheduled for a hearing.  This claim was also the 
subject of a March 1999 remand which requested that the 
veteran's service medical records be obtained and associated 
with his claims folder.  That development has been completed 
and this claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran last served in the 
Republic of Vietnam.

4.  There is no medical evidence of record which provides a 
nexus or link between any current skin condition, skin rash, 
or knots on the veteran's body and the veteran's service, any 
disease or injury incurred in or aggravated by the veteran's 
service, or any inservice exposure to Agent Orange.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for a skin rash and knots on the body and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101, 1110, 1116, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a skin rash and knots on the body 
were incurred in or aggravated by service or are the result 
of exposure to Agent Orange and that service connection 
therefor should be established.  After a review of the 
record, the Board finds that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for a skin rash and knots 
on the body is well grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a skin rash or knots on his 
body during service; (2) whether he currently has a skin rash 
or knots on his body; and if so, (3) whether any current skin 
rash or knots on the veteran's body are etiologically related 
to his service, are proximately due to or the result of any 
disease or injury incurred in or aggravated by service, or 
are the result of exposure to Agent Orange.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of § 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1999).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well-
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).   
Thus, "where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied."  Darby 
v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 
Vet. App. 155, 162 (1997).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999) (emphasis added).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, the Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

A review of the veteran's service medical records reveal that 
he was treated from January 9, 1970, to February 2, 1970, for 
a pressure sore on the right foot with secondary infection, a 
boil on his right calf, and a boil on the left leg.  The 
Board notes that the veteran's October 1970 separation 
examination found his skin examination to be normal.  The 
veteran's service personnel records reveal that he served in 
the Republic of Vietnam during that period of service.

A January 1991 service over-40 examination found the 
veteran's skin examination to be normal.  In an accompanying 
report of medical history, the veteran indicated that he did 
not have, nor had he ever had, any skin diseases.

An October 1996 VA skin examination notes that the veteran 
gave a history of developing several knots on his body around 
1969 while in service.  He stated that he first noticed a 
lump in his anterior thigh followed by development of another 
in the left flank region and another in the right abdominal 
area.  The lesions were asymptomatic.  Objective examination 
found two firm rubbery subcutaneous masses.  The first 
measured one centimeter by two centimeters and was located in 
the right abdominal area.  The second measured two by two 
centimeters and was located in the left anterior thigh.  
There was no clinically evident lesion in the left flank 
region.  The examiner provided a diagnosis of lipomas.  The 
veteran was advised that if the lipomas became symptomatic 
such as pressing on a nerve or causing discomfort he should 
schedule an appointment.

As there is no evidence providing any nexus or link between 
any current skin rash or knots on the veteran's body and the 
veteran's service, any inservice treatment for a sore on the 
right foot and boils on the right calf and left leg, any 
disease or injury incurred in or aggravated by service, or 
any exposure to Agent Orange the veteran's claim fails to 
show the required elements of a well grounded claim.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

The Board specifically notes that there is no medical 
evidence of record which relates any skin disorder, skin 
rash, or knot on the veteran's body to any exposure to 
herbicides or Agent Orange in service or to his treatment for 
a sore on the right foot and boils on the right and left legs 
during service.  The veteran has been diagnosed with lipomas.  
Lipomas are not a presumptive disease for veterans exposed to 
herbicides, and thus service connection may not be 
established for the lipomas on a presumptive basis.  
Additionally, there is no medical evidence or record relating 
the veteran's lipomas to his service, to any disease or 
injury incurred in or aggravated by service, to any inservice 
treatment for any skin condition, or to any exposure to Agent 
Orange in service.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the June 1997 statement of 
the case, the February 2000 supplemental statement of the 
case, and in the above discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



	(CONTINUED ON NEXT PAGE)


ORDER

The veteran's claim of entitlement to service connection for 
a skin rash and knots on the body is denied because it is not 
well grounded.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

